DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in European Patent Office. The Applicant has filed a certified copy of the EP18213511.1 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021, 11/10/2021, 11/09/2020 and 12/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 12/13/2019 are accepted to by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2015/0160536) in view of Haas et al. (US 2010/0078427).
Regarding claim 1, Lang teaches a heating device (Camera with heating element and lens system; refer to US 9,618,828) comprising: 
a housing (Fig. 1, housing 22, [0040]) configured to retain a camera lens (optical element 24 is, for example, a lens with lens system”, Fig. 1, [0040]); 

Lang doesn’t explicitly teach a primary induction coil positioned proximate the housing and configured to generate a magnetic field in response to receiving electrical power from a power supply, a controller circuit in electrical contact with the primary induction coil configured to control electrical power delivered to the primary induction coil; and a secondary induction coil overlaying the primary induction coil; the secondary 
Lang and Haas are related as heating devices.
Haas teaches a primary induction coil (primary coil 17, [0033]) positioned proximate the housing and configured to generate a magnetic field in response to receiving electrical power from a power supply (see Figs. 4 and 5; “secondary coil 5 with magnetic flux, is located inside the primary coil 17”, [0034]; “electrical AC voltage is applied to said primary coil via the feed lines 30 from an MF generator”, [0036]); and controller circuit in electrical contact with the primary induction coil configured to control electrical power delivered to the primary induction coil (two heating elements 18, 19 are attached to a side of the circuit board 12 of the circuit board 10, [0041]; “The heating element may be an active component, such as, for example, .. a coil”, [0017], “The at least one heating element is preferably connected with a power source and, for example, a control device, which supply control signals and electrical energy, which is then converted into heat, to the at least one heating element. Preferably, the electrical connection to the power source and/or to the control device is also printed on the circuit board”, [0018], also see [0020] and [0045]), and 
a secondary induction coil (“secondary coil 5”, [0034]) overlaying the primary induction coil (Figs. 4 and 5 show the secondary induction coil overlaying the primary induction coil); 

whereby the secondary induction coil heats an optical element (“secondary coil and the heating elements 12, which are connected to the secondary coil 5”, [0031]) when the primary induction coil receives the electrical power (“electrical AC voltage is applied to said primary coil via the feed lines 30 from an MF generator”, see detailed of heating in [0031] and [0036]; “heating element 18 is connected with a control unit …”, [0045]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include a primary induction coil configured to generate a magnetic field in response to receiving electrical power from a power supply, a controller circuit in electrical contact with the primary induction coil configured to control electrical power delivered to the primary induction coil; and a secondary induction coil overlaying the primary induction coil; being configured to receive the magnetic field from the primary induction coil and generate heat; whereby the secondary induction coil heats the camera lens when the primary induction coil receives the electrical power, as taught by Haas for the predictable result of transmitting high power with the compact arrangements and designing heating devices coupled to an external efficient electromagnetic alternating field wherein the electrical energy transmission is ensured [0005-0008].
Regarding claim 2, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.

wherein the primary induction coil (coil 17, Fig. 5) surrounds an optical axis of the camera lens (see Fig. 5; element 22 is interpreted as a lens).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include a primary induction coil surrounds an optical axis of the camera lens, as taught by Haas for the predictable result of transmitting high powers with the compact arrangements wherein the electrical energy transmission is ensured [0005-0008].
Regarding claim 3, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas further teaches the heating device in accordance with claim 1, 
wherein the secondary induction coil is interposed between the primary induction coil and the housing (See Fig. 7, 5 is in between one side of the housing and 17, Fig. 4 shows the secondary coil 5 has primary coil 17 is in one side of and circuit, coil 5 is placed in an intervening position).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include secondary induction coil is interposed between the primary induction coil and the housing, as taught by Haas for the predictable result of transmitting high powers with the compact arrangements wherein the electrical energy transmission is ensured [0005-0008].
Regarding claim 4, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include the secondary induction coil in direct contact with the housing, as taught by Haas for the predictable result of transmitting high powers with the compact arrangements wherein the electrical energy transmission is ensured [0005-0008].
Regarding claim 5, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas further teaches the heating device in accordance with claim 1, wherein the secondary induction coil (5) is located on an outer surface of the housing (other side of coil 17).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include the secondary induction coil located on an outer surface of the housing, as taught by Haas for the predictable result of transmitting high powers with the compact arrangements wherein the electrical energy transmission is ensured [0005-0008].
Regarding claim 6, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas further teaches the heating device in accordance with claim 1, wherein the secondary induction coil (secondary coil 5, consumers 72, which are likewise in the form 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include the secondary induction coil in direct contact with the camera lens, as taught by Haas for the predictable result of transmitting high powers with the compact arrangements [0005-0008].
Regarding claim 11, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas teaches the heating device in accordance with claim 1, where there is a distance between the primary induction coil and the secondary induction coil (Figs. 4 and 5; distance between coil 5 and coil 17).
Lang in view of Haas doesn’t explicitly teach the distance between the primary induction coil and the secondary induction coil is in a range from 0.0mm to 10.0mm.  
11. The heating device in accordance with claim 1, wherein a distance between the primary induction coil and the secondary induction coil is in a range from 0.0mm to 10.0mm.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang in view of Haas teaches to change the distance between the primary induction coil and the secondary induction coil, through routine experimentation, in a range from 0.0mm to 10.0mm, for the predictable result of optimizing the functionality of the device (see MPEP §2144.05). It has been held that where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
Regarding claim 12, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas further teaches the heating device in accordance with claim 1, wherein a number of windings on the primary induction coil is at least one (Fig. 4 shows a number of windings on the primary induction coil is at least one).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include the number of windings on the primary induction coil is at least one, as taught by Haas for the predictable result of creating a compact induction power system.
Regarding claim 13, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas further teaches the heating device in accordance with claim 1, wherein a number of windings on the secondary induction coil is at least one (Fig. 4 shows a number of windings on the primary induction coil is at least one).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang to include the number of windings on the secondary induction coil is at least one, as taught by Haas for the predictable result of creating a compact induction power system.
Regarding claim 14, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.

Haas doesn’t explicitly teach the heating device, wherein the secondary induction coil has a thickness in a range from 1.0µm to 1000µm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang in view of Haas teaches to change the thickness, through routine experimentation, in a range from 1.0µm to 1000µm, for the predictable result of optimizing the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
Regarding claim 15, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas teaches the heating device in accordance with claim 1, wherein the secondary induction coil has a suitable width (“in particular the thickness or the width of the conducting regions are varied suitably”, [0014]).
Lang in view of Haas doesn’t explicitly teach the heating device, wherein the secondary induction coil has width in a range from 0.1mm to 5cm.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang in view of Haas teaches to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. in view of Haas et al. as applied to claim 1, and further in view of Chen et al. (US 2018/0283913)
Regarding claim 7, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Lang in view of Haas as described above teaches the controller circuit and the primary induction coil.  
Lang in view of Haas doesn’t explicitly teach the controller circuit includes a low-Q resonant circuit in electrical communication with the primary induction coil.  
Lang and Chen are related as optical devices.
Chen teaches the controller circuit includes a low-Q resonant circuit in electrical communication with the primary induction coil (“circuit 502 may also be low-Q to broaden the bandwidth of harvestable RF signals for improving the energy harvesting efficiency”, [0072]).  
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. in view of Haas et al. as applied to claim 1, and further in view of Wilferth et al. (US 3,250,636)
Regarding claim 8, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas teaches the secondary induction coil is comprised of a first layer of resistive material (nonreactive resistors, [0031]).
Haas doesn’t explicitly teach the secondary induction coil is comprised a second layer of low-Curie point ferrite.
Lang and Wilferth are related as optical devices.
Wilferth teaches a second layer of low-Curie point ferrite (member 11 be selected from that class of ferromagnetic materials which have relatively low Curie point temperatures so that excessive amounts of heat will not have to be applied [col. 1, lines 67-71] .
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang in view of Haas to include a layer of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. in view of Haas et al. as applied to claim 1, and further in view of Schmidt et al. (US 2007/0132318).
Regarding claim 9, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas teaches primary and secondary induction coils, but doesn’t explicitly teach the secondary induction coil is formed of a conductive material having a greater electrical resistance relative to the primary induction coil.  
Lang and Schmidt are related as induction coils.
Schmidt teaches the secondary induction coil is formed of a conductive material having a greater electrical resistance relative to the primary induction coil (a low-resistance primary coil manages with a low voltage for operating the relay or the relay contacts, respectively, but the voltage which can be induced in this coil is also low. It is advantageous, therefore, to use a high-resistance coil, also having more turns, as a secondary coil in order to achieve the highest possible induced voltage, [0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang in view of Haas to include a secondary induction coil formed of a conductive material having a greater electrical .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. in view of Haas et al. as applied to claim 1, and further in view of Weber (US 2007/0023424).
Regarding claim 10, the heating device according to claim 1 is rejected (see above).
Lang in view of Haas teaches the microscope apparatus according to claim 1.
Haas teaches secondary induction coil, but doesn’t explicitly teach induction coil is characterized as segmented, wherein adjoining segments are formed of materials having a different electrical conductivity from one another.  
Lang and Weber are related as induction coils.
Weber teaches the induction coil is characterized as segmented, wherein adjoining segments are formed of materials having a different electrical conductivity from one another (Fig. 1, “induction coil 102 can also include a first coil segment 114 and a second coil segment 116”, [0019]; “connection member 124 can be constructed of a material that is different (e.g., different conductivity, flexibility, malleability, stiffness) than the material used for the induction coil 102”, [0021]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Lang in view of Haas to include segments formed of materials as taught by Weber for the predictable result of allowing a uniform current distribution as taught by Weber in abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872   
                                          
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872